 1   WO                                                                                     MDR

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Alfred E. Caraffa,                               No. CV 20-00227-PHX-MTL (ESW)
10                         Plaintiff,
11   v.                                               ORDER
12
     Maricopa County Sheriff’s Office, et al.,
13
14                         Defendants.
15
16          On January 30, 2020, Plaintiff Alfred E. Caraffa, who is confined in a Maricopa
17   County Jail, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 and Bivens
18   v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and
19   an Application to Proceed In Forma Pauperis. In a February 4, 2020 Order, the Court
20   granted the Application to Proceed and dismissed the Complaint for failure to comply with
21   Rule 8 of the Federal Rules of Civil Procedure and Rule 3.4 of the Local Rules of Civil
22   Procedure. The Court gave Plaintiff thirty days to file an amended complaint that cured
23   the deficiencies identified in the Order.
24          On March 3, 2020, Plaintiff filed a Motion for Default Judgment. In a March 6,
25   2020 Order, the Court dismissed the First Amended Complaint because Plaintiff had failed
26   to state a claim and denied the Motion for Default Judgment. The Court gave Plaintiff 30
27   days to file a second amended complaint that cured the deficiencies identified in the Order.
28
 1          On March 23, 2020, Plaintiff filed a Second Amended Complaint (Doc. 10) and
 2   another Motion for Default Judgment (Doc. 11). On March 24, 2020, he filed a Motion for
 3   Injunction (Doc. 12). The Court will dismiss the Second Amended Complaint and this
 4   action and will deny the pending motions.
 5   I.     Statutory Screening of Prisoner Complaints
 6          The Court is required to screen complaints brought by prisoners seeking relief
 7   against a governmental entity or an officer or an employee of a governmental entity. 28
 8   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
 9   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
10   relief may be granted, or that seek monetary relief from a defendant who is immune from
11   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
12          A pleading must contain a “short and plain statement of the claim showing that the
13   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
14   not demand detailed factual allegations, “it demands more than an unadorned, the-
15   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
16   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
17   conclusory statements, do not suffice.” Id.
18          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
19   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
20   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
21   that allows the court to draw the reasonable inference that the defendant is liable for the
22   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
23   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
24   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
25   allegations may be consistent with a constitutional claim, a court must assess whether there
26   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
27          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
28   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342



                                                    -2-
 1   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
 2   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
 3   U.S. 89, 94 (2007) (per curiam)).
 4   II.    Second Amended Complaint
 5          In his two-count Bivens Complaint, Plaintiff sues Defendant United States and seeks
 6   899 million dollars in damages.
 7          In Count One, Plaintiff raises a due process claim, claiming the City of Tempe and
 8   Tempe Police Department are subparts of the State of Arizona, which is a subpart of the
 9   United States, and, therefore, “under the United States Constitution.” He asserts the City
10   of Tempe and Tempe Police Department are government entities of the United States and
11   “do not maintain policies or customs to violate the federal Constitution.”
12          In Count Two, Plaintiff raises a due process claim regarding his access to the courts.
13   He claims the Court denied him a default judgment. He asserts that his “legal documents
14   had case numbers” and that “the Court claims ‘that the City of Tempe and Tempe Police
15   Dept. are not parties under the United States to this lawsuit,’ . . . [b]ut the defendants accept
16   federally funded money.”
17   III.   Failure to State a Claim
18          A remedy does not exist under Bivens against the United States because a Bivens
19   action is only available against federal officers, not against the United States or agencies
20   of the federal government. F.D.I.C. v. Meyer, 510 U.S. 471, 484-86 (1994). Thus, the
21   Court will dismiss Defendant United States and the Second Amended Complaint.
22   IV.    Dismissal Without Leave to Amend
23          Because Plaintiff has failed to state a claim in his Second Amended Complaint, the
24   Court will dismiss his Second Amended Complaint. “Leave to amend need not be given
25   if a complaint, as amended, is subject to dismissal.” Moore v. Kayport Package Express,
26   Inc., 885 F.2d 531, 538 (9th Cir. 1989). The Court’s discretion to deny leave to amend is
27   particularly broad where Plaintiff has previously been permitted to amend his complaint.
28   Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir. 1996).



                                                   -3-
 1   Repeated failure to cure deficiencies is one of the factors to be considered in deciding
 2   whether justice requires granting leave to amend. Moore, 885 F.2d at 538.
 3          Plaintiff has made three efforts at crafting a viable complaint and appears unable to
 4   do so despite specific instructions from the Court.           The Court finds that further
 5   opportunities to amend would be futile. Therefore, the Court, in its discretion, will dismiss
 6   Plaintiff’s Second Amended Complaint without leave to amend.
 7   V.     Motion for Default Judgment
 8          An entry of default is only appropriate “[w]hen a party against whom a judgment
 9   for affirmative relief is sought has failed to plead or otherwise defend.” Fed. R. Civ. P.
10   55(a). Defendant has not been served and, therefore, was not required to file a response.
11   See Fed. R. Civ. P. 12(a). Thus, the Court will deny Plaintiff’s Motion for Default
12   Judgment.
13   VI.    Motion For Injunction
14          An injunction or restraining order is appropriate to grant intermediate relief of the
15   same character as which may be granted finally, and relief is not proper when requested on
16   matters lying wholly outside the issues in suit. See DeBeers Consol. Mines v. United
17   States., 325 U.S. 212, 220 (1945); Kaimowitz v. Orlando, Fla., 122 F.3d 41, 43 (11th Cir.),
18   amended, 131 F.3d 950 (11th Cir. 1997). To obtain injunctive relief, the party “must
19   necessarily establish a relationship between the injury claimed in the party’s motion and
20   the conduct asserted in the complaint.” Devose v. Herrington, 42 F.3d 470, 471 (8th Cir.
21   1994). In other words, Plaintiff must seek injunctive relief related to the merits of his
22   underlying claims. Because the Court has dismissed the Second Amended Complaint and
23   this action, the Court will deny the Motion for Injunction.
24   IT IS ORDERED:
25          (1)     Plaintiff’s Second Amended Complaint (Doc. 10) and this action are
26   dismissed for failure to state a claim, and the Clerk of Court must enter judgment
27   accordingly.
28   ....



                                                 -4-
 1          (2)    The Clerk of Court must make an entry on the docket stating that the
 2   dismissal for failure to state a claim may count as a “strike” under 28 U.S.C. § 1915(g).
 3          (3)    Plaintiff’s Motion for Default Judgment (Doc. 11) and Motion for
 4   Injunction (Doc. 12) are denied.
 5          (4)    The docket shall reflect that the Court, pursuant to 28 U.S.C. § 1915(a)(3)
 6   and Federal Rules of Appellate Procedure 24(a)(3)(A), has considered whether an appeal
 7   of this decision would be taken in good faith and certifies that an appeal would not be taken
 8   in good faith for the reasons stated in the Order and because there is no arguable factual or
 9   legal basis for an appeal.
10          Dated this 30th day of March, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -5-
